NEWS RELEASE FOR IMMEDIATE RELEASE RUBY TUESDAY, INC. REPORTS PROFITABLE SECOND QUARTER AND THIRD CONSECUTIVE QUARTER OF POSITIVE SAME-RESTAURANT GUEST TRAFFIC MARYVILLE, TN – January 6, 2010 – Ruby Tuesday, Inc. today reported diluted earnings per share of $0.01 on net income of $0.4 million for the Company’s second quarter of fiscal 2010, which ended on December 1, 2009.This compares to a loss of $0.73 per diluted share on a net loss of $37.4 million for the second quarter of the prior year.Included in the second quarter fiscal 2009 loss were pretax charges of $56.1 million, or $0.71 per diluted share after tax for restructuring the Company’s property portfolio and the write-off of its goodwill. Same-restaurant sales at Company-operated restaurants declined 1.7% and those for domestic franchised restaurants decreased 4.7% in the second quarter compared to the same quarter of the prior year.Second quarter same-restaurant guest traffic at Company-owned restaurants increased year-over-year, continuing the positive momentum of the prior two quarters. Sandy Beall, Founder and CEO, commented on the results, saying, “In an environment that remains challenging, we are pleased that the momentum we established over the prior several quarters through our marketing strategies, cost savings initiatives, and store-level operations continued in the second quarter and is resulting in a stronger business, substantial free cash flow, and significant debt reduction.Highlights from our second quarter results include: · Same-restaurant sales were down 1.7%; · Same-restaurant guest traffic was up 1.8%, the third consecutive quarter of year-to-year increases; · Debt was reduced another $21 million during the quarter, bringing the year-to-date total reduction to $128 million. Ruby Tuesday, Inc.
